Citation Nr: 1243377	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-20 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches as secondary to service-connected psychiatric disability to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder (GAD). 

2.  Entitlement to service connection for headaches as secondary to his service-connected psychiatric disability to include PTSD and GAD.

3.  Entitlement to service connection for atrial fibrillation as secondary to his service-connected psychiatric disability to include PTSD and GAD.

4.  Entitlement to service connection for hiatal hernia as secondary to his service-connected psychiatric disability to include PTSD and GAD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to February 1968. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal of October 2007 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the October 2007 rating decision, the RO, in part, denied service connection for headaches.  In the June 2008 rating decision, the RO denied service connection for atrial fibrillation and a hiatal hernia/acid reflux disease.

The Board notes that in the October 2007 rating decision, the RO appeared to have addressed the issue of service connection for headaches without first reopening the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly- and given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

In July 2012, the Board requested a Veterans Health Administration (VHA) medical opinion on these matters.  This opinion has been associated with the claims file and is now returned to the Board for review.  The Veteran was notified of this medical opinion in a September 21, 2012, letter, and afforded 60 days from the date of this letter to respond.  The Veteran submitted additional argument and evidence which was accompanied by a waiver.


FINDINGS OF FACT

1.  In an unappealed September 1968 rating decision, the RO denied entitlement to service connection for headaches. 

2.  Evidence received since the September 1968 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for headaches.

3.  The Veteran's headache disability was not incurred in service, is not attributable directly, or aggravated by his service-connected psychiatric disorder to include PTSD and GAD.

4.  The Veteran's atrial fibrillation was not incurred in service, is not attributable directly, or aggravated by his service-connected psychiatric disorder to include PTSD and GAD.

5.  The Veteran's hiatal hernia was not incurred in service, is not attributable directly, or aggravated by his service-connected psychiatric disorder to include PTSD and GAD.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for headaches are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  A headache disability was not incurred in or aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  Atrial fibrillation was not incurred in or aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

4.  A hiatal hernia disability was not incurred in or aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claim of whether new and material evidence has been submitted to reopen a claim of service connection for headaches, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the claim for service connection for headaches; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished as to these issues.

Regarding the service connection for headaches claim, the RO provided notice to the Veteran in an April 2007 letter, prior to the date of the issuance of the appealed October 2007 rating decision.  Regarding the atrial fibrillation and hiatal hernia claims, the RO provided notice to the Veteran in a May 2008 letter, prior to the date of the issuance of the appealed July 2008 rating decision.  The April 2007 and May 2008 letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of June 2008, May 2009 and March 2010 VA examinations.  The examination reports reflects that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  In September 2012, a VHA medical opinion was provided based on a review of the claims file. As such, the Board finds the September 2012 VHA opinion, combined with the June 2008, May 2009 and March 2010 VA examination reports, is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims in May 2009.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denials of the claim is the RO's September 1968 denial of service connection for headaches.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In a September 1968 rating decision, the RO denied the Veteran's claim of entitlement to service connection for headaches on the basis that there was no evidence of headaches in the service.  The Veteran did not appeal the September 1968 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.  The Veteran sought to reopen his claim in April 2007.  

Evidence received since the September 1968 rating decision includes a May 2009 letter from a private physician who noted that the Veteran had suffered from migraine headaches since 1968.  The physician opined that he "felt like there is a connection between his service and his headaches" as the PTSD and GAD are likely ongoing contributing factors for his headaches.

The Board finds that the above-described evidence provides a basis for reopening the claim for headaches as secondary to his service-connected psychiatric disability to include PTSD and GAD.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the September 1968 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between a current headache disability and service, and raises a reasonable possibility of substantiating the claim.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection. 

The prior denial of service connection in the September 1968 rating decision was based on a finding that the Veteran's current headache disability was not incurred in the Veteran's service.  The May 2009 letter from a private physician suggests a current headache disability that is related to service as the physician opined that it was likely that there was a connection between the Veteran's current headaches and service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for headaches as secondary to his service-connected psychiatric disability to include PTSD and GAD, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


Claims for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

A review of the Veteran's service treatment records discloses no complaints or assessments regarding the heart, headaches or a hiatal hernia.  While his May 1966 entrance examination noted that he suffered a laceration to his head in 1961, there was no mention of complaints or treatments for headaches.  His February 1968 separation examination was normal and absent any complaints related to a heart, headache or a hiatal hernia disability.

A July 1968 treatment note reported that the Veteran had been experiencing headaches for the last month.

In an August 2007 letter, a private psychologist noted that he had first treated the Veteran over 10 years ago.  The Veteran presented with panic disorder without agoraphobia and GAD which would exacerbate his gastrointestinal medical conditions.  The Veteran was also currently receiving treatment after experiencing a panic attack which accompanied some reported atrial fibrillations and a recent hospitalization.   

In a November 2007 letter, a private physician noted that the Veteran had been under his care since October 2002 for such gastrointestinal issues as hiatal hernia, gastroesphageal reflux disease (GERD), rectal bleeding and internal hemorrhoids.

An April 2008 VA treatment note indicated that the Veteran had a past medical history of atrial fibrillation.

The Veteran underwent a VA examination in June 2008.  The Veteran reported that he had been having gastrointestinal symptoms for the last 10 years.  He reported being diagnosed with GERD and a hiatal hernia after undergoing a detailed evaluation by a gastroenterologist.  The Veteran also reported having mitral valve prolapse about 30 years ago but denied any chronic symptoms related to mitral valve prolapse presently.  He reported feeling dizzy in March 2007 and was admitted into a hospital where he was diagnosed with atrial fibrillation.  He also gave a history of palpitations on and off.  He reported getting panic attacks related to anxiety on and off.  The diagnosis was acid reflux disease and hiatal hernia, atrial fibrillation by history and internal hemorrhoids.  The examiner opined that the above medical conditions were not likely caused by or aggravated by the Veteran's service connected anxiety as anxiety was not an etiological factor in the above conditions.

In a November 2008 letter, the same private physician who composed the November 2007 letter opined that the Veteran's frequent bouts of stress and anxiety had increased his symptoms of GERD, diarrhea, vomiting and his hiatal hernia.  He noted that the Veteran's stress and anxiety "seems to trigger all of the medical conditions that he has".

The Veteran underwent a VA neurological examination in May 2009.  The examiner noted that a treatment report from July 1968 documented headaches with an onset after service.  The current diagnosis was chronic migraine headaches.  The examiner concluded that the Veteran's headaches were not caused by or a result of the Veteran's GAD as the Veteran first reported headaches months after his discharge.

In a May 2009 letter, a private physician noted that he was the primary care physician for the Veteran.  He reported that the Veteran had suffered migraine headaches since 1968.  The physician opined that since the Veteran's headaches started after his time in service, he felt like there was a connection between his headaches and service as the Veteran's PTSD and GAD were likely ongoing contributing factors for his headaches.

In a June 2009 letter, a private physician noted that the Veteran was diagnosed with atrial fibrillation in 2007.  When the Veteran had been exposed to anxiety and tension, he had been feeling an increased heart rate.  Most of these symptoms will occur under stressful situations which would bring on sudden anxiety and panic status and it was quite likely that his cardiac arrhythmia, which was diagnosed in the past, "could be related" to GAD.

In July 2009 the Veteran was admitted to the William Beaumont Hospital with complaints of heart palpitations that seemed to be getting worse.  The discharge diagnosis was palpitations caused by premature ventricular contractions.

In a July 2009 letter, a private physician noted that the Veteran had recently been hospitalized with premature ventricular contractions.  The physician noted that it appeared that the Veteran's anxiety tension state had something to do with his cardiac arrhythmia.  However, the physician further noted that "Whether it is an etiology of atrial fibrillation is not clear".  

In August 2009, a VA examiner conducted a records review to address the June 2009 private physician's opinion that it was quite likely that his cardiac arrhythmia, which was diagnosed in the past, "could be related" to GAD.  The examiner noted that anxiety disorder as an etiology for atrial fibrillation was not listed in the medical literature.  As per the current echo results, there was no evidence of mitral valve prolapse.  The Veteran's anxiety condition did not cause or aggravate his atrial fibrillation.  Presently, the etiology of the atrial fibrillation was underdetermined.

An April 2010 VA treatment note reported that the Veteran had palpitations due to premature ventricular contractions.

In light of the conflicting medical opinions, the Board solicited an expert medical opinion from a VHA medical expert to determine whether the Veteran's headaches, atrial fibrillation or hiatal hernia were caused or aggravated by the Veteran's service-connected psychiatric disability to include PTSD and GAD.  

In a September 2012 letter, a VHA reviewer addressed all 3 claimed disabilities.  Regarding atrial fibrillation, the VHA reviewer noted that atrial fibrillation represents a specific type of cardiac arrhythmia defined by irregular rate and rhythm.  While the VHA reviewer acknowledged that there was an increasing body of evidence in the medical literature that PTSD is associated with major forms of cardiovascular disease including those attributed to atherosclerosis such as coronary heart disease and thromboembolic strokes, the review also noted that the current body of medical literature did not support the notion that atrial fibrillation was caused by or worsened by PTSD.  Therefore, the reviewer concluded it was less likely than not that the PTSD was caused by or exacerbated by the atrial fibrillation.  

Regarding the hiatal hernia disability, the VHA reviewer noted that the Veteran's hiatal hernia had been manifested since January 2008.  He opined that medical literature provided no specific data related to an association of PTSD/GAD as either an etiological factor or exacerbating factor for hiatal hernia.  Therefore, the review conclude that it was less likely than not that the PTSD/GAD caused the hiatal hernia or worsened the condition. 

Regarding the headaches disability, the VHA reviewer noted that since April 2007, there had been no manifestations of a headache disability based on the review of the available medical records.  Other letters did confirm the diagnosis of migraine headaches but neither the VA examination nor the private letters depicted a worsening of a migraine condition that would be reflective by increasing intensity of headaches, increasing frequency of headaches or multidrug regimen to control the symptoms.  Therefore it was less likely than not that the PTSD/GAD caused or worsened the migraine condition.

Service Connection for Headaches

The Veteran does not contend that he incurred a headache disability directly in service.  In this regard, the Board notes that a review of his service treatment records discloses no complaints or assessments regarding headaches.   On his entrance examination in May 1956, the Veteran noted suffering a laceration to his forehead in 1961 but did not report any headache residuals.  His separation examination in February 1968 does not disclose any treatment or diagnosis of a disability manifested by headaches.  Rather, the Veteran asserts that he has a headache disability that was either caused or aggravated by his service-connected psychiatric disorder.

The Board notes that there is conflicting evidence on whether any current headache disability is secondary to the Veteran's service-connected psychiatric disability to include PTSD and GAD.  In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The May 2009 letter by the private physician suggests that there is a link between the Veteran's current headaches and his service-connected psychiatric disability to include PTSD and GAD.  However, while the physician found that there was a connection between his headaches and service as the Veteran's PTSD and GAD were likely ongoing contributing factors for his headaches, no rationale was provided for this opinion and the physician did not provide any specific evidentiary or medical basis for the opinion.  

In contrast, the May 2009 VA examination and September 2012 VHA opinions had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the May 2009 private physician's opinion.  In the September 2012 opinion, the VHA physician reviewed the May VA examination report and the May 2009 favorable opinion of the private physician and also noted that the evidence did not demonstrate worsening of a migraine condition that would be reflective by increasing intensity of headaches, increasing frequency of headaches or multidrug regimen to control the symptoms. 

The September 2012 VHA also addressed the timing of the Veteran's headache symptoms, and provided a rationale for his conclusions when determining that it was less likely than not that the PTSD/GAD caused or worsened the migraine condition.  For these reasons the Board finds the September 2012 VHA opinion to be the most probative regarding the issue of whether the Veteran's current headache disability is secondary to his service-connected psychiatric disorder to include PTSD and GAD.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between a headache disability and his service-connected psychiatric disorder, the Board finds that service connection is not warranted.

Service Connection for Atrial Fibrillation.

The Veteran does not contend that he incurred a heart disability directly in service.  In this regard, the Board notes that a review of his service treatment records discloses no complaints or assessments regarding the heart.  On his separation examination in February 1968, an examination of the heart and vascular system was normal. 

The Veteran rather asserts that he has a heart disability that was either caused or aggravated by his service-connected psychiatric disorder.

As an initial matter, the Board observes that the Veteran served in the Republic of Vietnam.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318.

The Board notes that exposure to herbicide agents such as Agent Orange is conceded in this case, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  However, the Veteran's diagnosed atrial fibrillation is not an enumerated disease associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2012).  Thus, a grant of service connection based on direct causation or presumptive basis for atrial fibrillation is not warranted.  

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.  However, there is conflicting evidence on whether any current atrial fibrillation is secondary to the Veteran's service-connected psychiatric disability to include PTSD and GAD.  

As noted above, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens, supra.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri; supra.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson; supra.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar; supra.

The private letters in November 2007, November 2008, June 2009 and July 2009 suggest that there is a link between the Veteran's current atrial fibrillation and his service-connected psychiatric disability to include PTSD and GAD.  However, these opinions did not consider the multifactored nature of atrial fibrillation as well as other factors that may have caused or aggravated the Veteran's atrial fibrillation.  

In contrast, the June 2008 VA examination, August 2009 VA records review and September 2012 VHA opinions had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the private private physicians' opinions.  In the September 2012 opinion, the VHA physician reviewed the favorable opinions of the private physicians and also noted the medical literature regarding an association between atrial fibrillation and a psychiatric disorder. 

The September 2012 VHA also addressed the timing of the Veteran's symptoms, and provided a rationale for his conclusions when determining that the current body of medical literature did not support the notion that atrial fibrillation was caused by or worsened by PTSD.  For these reasons the Board finds the September 2012 VHA opinion to be the most probative regarding the issue of whether the Veteran's current atrial fibrillation is secondary to his service-connected psychiatric disorder to include PTSD and GAD.  See Hayes, supra. ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood, supra).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between an atrial fibrillation disability and his service-connected psychiatric disorder, the Board finds that service connection is not warranted.

Service Connection for Hiatal Hernia

The Veteran does not contend that he incurred a hiatal hernia disability directly in service.  In this regard, the Board notes that a review of his service treatment records discloses no complaints or assessments regarding a hiatal hernia or other gastrointestinal complaints.   On his separation examination in February 1968, an examination was normal. 

The Veteran rather asserts that he has a hiatal hernia disability that was either caused or aggravated by his service-connected psychiatric disorder.

The Board notes that there is conflicting evidence on whether any current hiatal hernia disability is secondary to the Veteran's service-connected psychiatric disability to include PTSD and GAD.  In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens, supra.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri; supra.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson; supra.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar; supra.

The private letters in August 2007 and November 2008 determined that there is a link between the Veteran's current hiatal hernia and his service-connected psychiatric disability to include PTSD and GAD.  However, while these letters found that there was a connection between his hiatal hernia and service, no rationale was provided for these opinions and the physicians did not provide any specific evidentiary or medical basis for the opinions.  

In contrast, the June 2008 VA examination and September 2012 VHA opinions had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the private private physicians' opinions.  In the September 2012 opinion, the VHA physician reviewed the favorable opinions of the private physicians and also noted the medical literature provided no specific data related to an association of PTSD/GAD as either an etiological factor or exacerbating factor for hiatal hernia.  
 
The September 2012 VHA also addressed the timing of the Veteran's symptoms, and provided a rationale for his conclusions when determining that it was less likely than not that the PTSD/GAD caused the hiatal hernia or worsened the condition.  For these reasons the Board finds the September 2012 VHA opinion to be the most probative regarding the issue of whether the Veteran's current hiatal hernia is secondary to his service-connected psychiatric disorder to include PTSD and GAD.  See Hayes, supra. ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood, supra).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between a hiatal hernia disability and his service-connected psychiatric disorder, the Board finds that service connection is not warranted.

Lay Evidence

In reaching the foregoing conclusions, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements and the statements of his representative in which they asserted their belief that the Veteran's claimed headaches, atrial fibrillation and hiatal hernia disabilities are related to his service-connected psychiatric disability to include PTSD and GAD.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

To the extent that the Veteran and his representative's assertions are offered to establish a relationship between the current claimed disabilities and a service-connected disability, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran and his representative are not competent to address.  Hence, the lay assertions in this regard have no probative value.

(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches as secondary to his service-connected psychiatric disability to include PTSD and GAD is reopened. 

Entitlement to service connection for headaches as secondary to his service-connected psychiatric disability to include PTSD and GAD is denied. 

Entitlement to service connection for atrial fibrillation as secondary to his service-connected psychiatric disability to include PTSD and GAD is denied. 

Entitlement to service connection for hiatal hernia as secondary to his service-connected psychiatric disability to include PTSD and GAD is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


